DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1, 10 and 12, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a controller for an electrical energy converter, a computer program for starting a synchronous motor or method for starting a synchronous motor, wherein the controller, the computer program or the method comprising:
determine a reference torque producing current component from the speed error and modifying the reference current vector with the reference torque producing current component;
calculate a position error by subtracting the estimated rotor position from a reference rotor position, wherein the reference rotor position is determined from the reference rotor speed and a reference rotor speed correction, wherein the reference rotor speed correction increases and decreases with the position error,
wherein the reference rotor speed correction is subtracted from the reference rotor speed to determine a corrected reference rotor speed, and
wherein the reference rotor position is determined by integrating the corrected reference rotor speed,
correct the reference current vector by transforming the reference current vector into a corrected reference current vector by the position error, wherein a rotating coordinate system of the corrected reference current vector is aligned with the estimated rotor position; and
determine switching signals for the electrical energy converter from the reference stator voltages and applying the switching signals to the electrical energy converter. 
Claims 2-5, 7-9 and 14-19 are allowed because they depend on claim 1.
Claim 11 is allowed because it depends on claim 10.
Claim 13 is allowed because it depends on claim 12.
The prior art made of record in form 892 and 1449, discloses a motor control system. One of the closest prior art US 8,330,403 B2 to Basic et al. discloses a motor control system for determining the position of a rotor flux vector of an electric motor which is driven by a variable speed drive and is designed to drive a load. The method is achieved without a speed or position sensor, and is based on the detection of an error in the estimated position of the flux vector by using a low frequency current injection. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846